IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00414-CV

INSURANCE COMPANY OF THE
STATE OF PENNSYLVANIA,
                                                             Appellant
v.

MERLE A. HUGHES,
                                                             Appellee


                          From the County Court at Law
                               Hill County, Texas
                              Trial Court No. 46131


                ORDER OF REFERRAL TO MEDIATION


       On November 7, 2013, this Court entered an order referring the parties to

mediation. On March 24, 2014, this Court requested a status report from Appellant on

the mediation. Appellant responded that the parties reached a settlement, but that the

Texas Department of Insurance, Division of Workers’ Compensation (the Division) filed

a petition in intervention in the trial court. The petition in intervention states that the
settlement agreement does not comply with the requirements of the Texas Labor Code

in that the settlement agreement as written provides for:

   1. Payment of benefits in a lump sum other than as provided by Section 408.128 of
      the Texas Labor Code.

   2. Limitation or termination of the claimant’s right to medical benefits under
      Section 408.021 of the Texas Labor Code.

See TEX. LABOR CODE ANN. § 410.256 (West 2006).

    This Court refers the parties to return to mediation. The Court assigns Michael W.

Hartley as the mediator. The parties should attempt to mediate a settlement agreement

that does not contain the provisions set out above.

    Mediation must occur within thirty days after the date of this order.    No less than

seven calendar days before the first scheduled mediation session, each party must

provide the mediator and all other parties with an information sheet setting forth the

party’s positions about the issues that need to be resolved. At or before the first session,

all parties must produce all information necessary for the mediator to understand the

issues presented. The mediator may require any party to supplement the information

required by this Order.

       Named parties must be present during the entire mediation process, and each

party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.




Insurance Company of the State of Pennsylvania v. Hughes                              Page 2
       Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay one-half of the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.




                                                 PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed May 1, 2014




Insurance Company of the State of Pennsylvania v. Hughes                              Page 3